Citation Nr: 0941934	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1985 to August 1989.  

Procedural history 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2006 rating decision issued by 
the RO in Cleveland, Ohio which denied the Veteran's claims 
of entitlement to service connection for a psychiatric 
disability.  

The Veteran was scheduled to appear for a hearing before a 
Veterans Law Judge (VLJ) in September 2009.  He failed to 
report for the hearing.  The Veteran has provided no 
explanation for his failure to report, and he has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. § 20.702(d); 20.704(d) (2009).

Clarification of issue on appeal

The RO initially adjudicated this matter as four separate 
issues [entitlement to service connection for bipolar 
disorder, "mental health disorder", schizophrenia, and 
depression].  The RO later recharacterized the claims as one 
claim, to include any and all psychiatric disorders.  The 
Board has done so as well.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) [VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder].  


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the 
Veteran had a psychiatric disorder which preexisted his 
military service and was not aggravated in or due to his 
military service.

2.  The competent and probative medical evidence of record is 
against a finding that the Veteran's currently diagnosed 
psychiatric disability was incurred in or was aggravated by 
his military service. 


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a psychiatric 
disability. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.
  
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated October 8, 2004 and July 9, 2005, which advised the 
Veteran of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service treatment 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that he identified.  Included with the October 2004 
letter was a copy of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete this release so that VA could obtain records 
on his behalf.  Both VCAA letters also informed the Veteran 
that for records he wished for VA to obtain on his behalf he 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  

The VCAA letters specifically advised the Veteran that to 
substantiate his service connection claim the evidence must 
show "a relationship between your disability and an injury, 
disease or event in military service."  See the October 8, 
2004, letter at page 7.

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claim, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the October 8, 2004 letter at page 3.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) and (3) in the October 2004 
and July 2005 letters.  The Veteran has not received notice 
as to elements (4) and (5), degree of disability and 
effective date.  However, because the Veteran's claim is 
being denied, elements (4) and (5) are moot.

There is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the Veteran's service treatment records and VA and private 
treatment records, as well as the reports of VA examinations 
of the Veteran in October 2005 and October 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  As discussed 
above, the Veteran requested a hearing at the RO and such a 
hearing was subsequently scheduled for him.  However, he 
failed to appear for the hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

For certain chronic disorders, to include psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran is seeking entitlement to service connection of a 
psychiatric disability.  
Essentially, although conceding pre-service psychiatric 
problems, the Veteran contends that such resolved prior to 
his enlistment.  He further contends that his current 
psychiatric disability was incurred therein.  However, in the 
alternative he contends that any pre-existing disability was 
aggravated by service.  The Board will address both of the 
Veteran's theories of entitlement.  

It is uncontroverted that the Veteran has a psychiatric 
disability.  As was alluded to in the Introduction, a number 
of psychiatric diagnoses have been suggested over the years.  
The Veteran has been diagnosed with organic brain syndrome 
[due to a post-service self-inflicted gunshot wound], 
personality disorder, and schizophrenia.   See, e.g., October 
2005 and October 2007 VA examination reports.  

Ordinarily, personality disorders are considered to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).  
However, a VA General Counsel opinion has held that service 
connection may be granted for congenital or developmental 
diseases l origin if the condition was aggravated during 
service.  See VAOPGCPREC 82-90 (July 18, 1990).  Thus, the 
fact that the Veteran has been diagnosed as having a 
personality disorder is not, in and of itself, fatal to his 
claim under the circumstances here presented.

Presumption of soundness/aggravation

There is evidence of record that the Veteran's psychiatric 
disability pre-existed his military service.  The Board must, 
therefore, initially determine whether, under 
38 U.S.C.A. § 1111, the statutory presumption of soundness is 
rebutted by clear and unmistakable evidence that a 
psychiatric disability existed prior to service.

A February 2003 private treatment record shows that the 
Veteran reported that he started having mental problems at 
age 8 and that he started receiving treatment at age 11 or 
12.  Additionally, October 2005 and October 2007 VA examiners 
specifically provided medical opinions that a psychiatric 
disability existed prior to service entry.  The examiners 
pointed to the evidence of record showing a history of 
emotional problems during childhood and adolescence involving 
violent thoughts, anger outburst, assaulting his mother, and 
slashing his own wrists.  

The Veteran has not disputed that he had a disability prior 
to service entry, but has contended that any such disability 
resolved prior to service entry.  However, it is well-settled 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The medical evidence 
demonstrates that a psychiatric disorder pre-existed service.

After review of all the evidence of record, the Board finds 
that the evidence of record clearly and unmistakably 
demonstrates that a psychiatric disability pre-existed the 
Veteran's active duty service.  Thus, the presumption of 
soundness on enlistment has been rebutted.

If, as here, the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.  

Service treatment records reflect that in January 1987 the 
Veteran attempted to commit suicide by jumping out of a three 
story barracks.  Records at that time also noted the 
Veteran's report of two prior suicide attempts, conflict with 
his superiors, alienation by peers, difficulty establishing 
and maintaining friendships, and nervousness.  The Veteran 
sought support from others but when he did not get it, he 
leaped from the balcony.  He indicated that he jumped for 
attention and did not expect to die.  

The Veteran was hospitalized for 13 days.  Upon discharge, he 
was noted to be optimistic about the future and continued 
service in the Marine Corps.  It was further noted that there 
was no evidence of a major mental illness.  He was considered 
psychiatrically fit for full duty and fully responsible for 
his behavior.  
It was noted that the Veteran had a long-standing personality 
disorder which interfered with his functioning in service and 
which might make him unsuitable for future service, but at 
present, he was considered capable to adapting to the 
military.    

The Veteran in fact served a full four year term of 
enlistment, leaving service in August 1989, two and one-half 
years after the incident described above.

Both the October 2005 and October 2007 VA examiners came to 
the conclusion that there was no evidence to support a 
finding that the Veteran's psychiatric disability was 
aggravated by any event in service.  



The October 2005 VA examiner found that there was no evidence 
of significant psychiatric problems during active service and 
noted that the social structure of the Marine Corps served to 
minimize his psychiatric problems but that the Veteran was 
probably regarded as odd or different.  The October 2005 
examiner added that there was no evidence to indicate an 
"appreciable exacerbation of the preexisting psychiatric 
problems due to service."  

In the October 2007 VA examination report, the examiner 
extensively cited to the Veteran's in-service hospitalization 
as well as his relevant medical history.  It was noted that 
while the Veteran's severe psychiatric problems existed prior 
to service, there was no evidence that his psychological 
functioning declined during service.  His current 
psychological functioning was thought to be significantly 
more impaired than his psychological functioning in service, 
and this decline in functioning was most likely caused by 
impairments resulting from a post-service self-inflicted gun 
shot wound to the head.  The examiner concluded that it was 
less likely than not that the Veteran's pre-service 
psychiatric disability was aggravated beyond normal 
progression during his four years of service. 

The Veteran has submitted no competent medical nexus opinion 
to the contrary.  
The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran himself believes that his 
preexisting psychiatric disability was aggravated by his 
military service, it is now well established that laypersons, 
such as the Veteran, without medical training are not 
competent to comment on medical matters such as etiology.  
See Espiritu, supra.

The Board finds that the competent medical evidence of record 
does not demonstrate that aggravation of a psychiatric 
disability took place during service.  Rather, the evidence 
clearly and unmistakably shows that the Veteran's pre-
existing psychiatric disability was not aggravated during 
service.  In this connection, although the January 1987 leap 
from a barracks window was certainly a dramatic event, the 
Veteran's medical history is replete with suicide gestures 
and attempts.  Taken in context of the entire medical 
history, the Board cannot disagree with the examiners' 
conclusion that this isolated incident represented an 
aggravation of the Veteran's mental illness. 

 In short, the Board finds that the Veteran's pre-existing 
psychiatric disability was not aggravated during or due to 
active duty military service, and that entitlement to service 
connection for his claimed psychiatric disability is not 
warranted on the basis of aggravation.

Direct service connection

The Veteran has argued in the alternative that his acquired 
psychiatric disability was incurred in service.   However, 
there is no evidence that the Veteran had a psychiatric 
disability during service, with the exception of personality 
disorder.  
As was detailed above, the Veteran was hospitalized during 
service for a suicide attempt; however, it was specifically 
noted that there was no evidence of a major mental illness.  

To the extent that a personality disorder was noted in 
service, the medical evidence indicates that this was a 
continuation of a condition which had existed before service.  
This has been discussed above in connection with the 
Veteran's aggravation contention.  There is no indication 
that the personality disorder began during service.  Moreover 
service connection may not be granted for personality 
disorders on a direct basis.  See 38 C.F.R. §§ 3.303, 4.9, 
4.127.

Within a year of service discharge in July 1990, the Veteran 
was hospitalized due to a self-inflicted gunshot wound to the 
head.  A diagnosis of adjustment disorder with mixed 
disturbance of emotions was noted.  Service connection on a 
presumptive basis is not applicable, as there is no 
indication that the Veteran had a psychosis within one year 
of service discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  
[Adjustment disorder is not considered to be a psychosis.  
See 38 C.F.R. § 4.130 (2009); cf. Sanden v. Derwinski, 2 Vet. 
App. 97, 99 (1992).]  

Moreover, there is no evidence in the record that any current 
psychiatric disability is related to the Veteran's military 
service.  As noted above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support 
of his claim and he has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002).

Conclusion

In summary, for reasons and bases expressed above, the Board 
rejects both of the Veteran's contentions.  The Veteran's 
claim of entitlement to service connection for a psychiatric 
disability is therefore denied.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


